     Case 2:19-cv-00382-GMN-BNW Document 102 Filed 06/26/19 Page 1 of 3

 1    BRADFORD R. JERBIC
      City Attorney
 2    Nevada Bar No. 1056
      By: JACK O. ESLINGER
 3    Deputy City Attorney
      Nevada Bar No. 8443
 4    495 South Main Street, Sixth Floor
      Las Vegas, NV 89101
 5    (702) 229-6629
      (702) 386-1749 (fax)
 6    Email: jeslinger@lasvegasnevada.gov
      Attorneys for CITY DEFENDANTS
 7

 8                                UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10      JANE DOE, an Individual,

11                             Plaintiff,

12             vs.

13      CITY OF LAS VEGAS, CITY OF                             CASE NO. 2:19-cv-0382-GMN-BNW
        HENDERSON, NATHAN HANNIG, an
14      Individual, MARIO RUEDA, an Individual,                JOINT MOTION FOR EXTENSION
        RUBEN SANCHEZ, an Individual, JAMES                    OF TIME TO REPLY TO
15      SUAREZ, an Individual, JONATHAN                        PLAINTIFF’S RESPONSE TO CITY
        CUFF, an Individual, JOSEPH "JOE"                      DEFENDANTS’ JOINDER TO
16      VANEK, an Individual, JAROD BARTO, an                  DEFENDANTS MARIO RUEDA,
        Individual, CODY RACINE, an Individual,                ZACH YEOMAN AND JASON
17      JASON TULLIS, an Individual, and ZACH                  TULLIS’ MOTION TO DISMISS
        YEOMAN, an Individual, WILLIAM                         [DOC 63] AND DEFENDANT
18      MCDONALD, an Individual, and as an                     JAROD BARTO’S MOTION TO
        Individual, JON STEVENSON, an                          DISMISS [DOC 64]
19      Individual, JOHN DOE #1, likely an
        Individual, DOES I-X; ROE
20      CORPORATIONS I-X,

21                             Defendant.

22

23           Defendants City of Las Vegas, Ruben Sanchez, James Suarez, Jonathan Cuff, Joseph

24    Vanek, William McDonald and Jon Stevenson (collectively, “City Defendants”), by and through

25    their attorneys Bradford R. Jerbic, City Attorney, and Jack O. Eslinger, Deputy City Attorney,

26    and Plaintiff Jane Doe, by and through her attorney Jenny L. Foley, Esq., of the law firm of

27    HKM Employment Attorneys, LLP, and hereby files their Joint Motion for Extension of Time to

28    Reply to Plaintiff’s Response to City Defendants’ Motion to Dismiss.
     Case 2:19-cv-00382-GMN-BNW Document 102 Filed 06/26/19 Page 2 of 3

 1           The parties hereby request that the City Defendants have up to and including July 21,

 2    2019, in which to file their Reply to Plaintiff’s Response to City Defendants’ Joinder to

 3    Defendants Mario Rueda, Zach Yeoman and Jason Tullis’ Motion to Dismiss [Doc 63] and

 4    Defendant Jarod Barto’s Motion to Dismiss [Doc 64].

 5     DATED this 26th day of June, 2019.              DATED this 26th day of June, 2019.

 6
       BRADFORD R. JERBIC                              HKM EMPLOYMENT ATTORNEYS LLP
 7     City Attorney
 8          /s/ Jack Eslinger                    /s/ Jenny Foley
       By:_________________________________ By:__________________________________
 9         JACK O. ESLINGER                     JENNY L. FOLEY, Ph.D., ESQ.
           Deputy City Attorney                 Nevada Bar No. 9017
10         Nevada Bar No. 8443                  1785 East Sahara, Suite 325
           495 South Main Street, Sixth Floor   Las Vegas, NV 89104
11         Las Vegas, NV 89101                  Attorneys for Plaintiff
           Attorneys for CITY DEFENDANTS
12

13
                                                ORDER
14

15
               IT IS SO ORDERED.
16
               Dated this ____
                           3 day of July, 2019.
17

18
                                                             ______________________________
19                                                           Gloria M. Navarro, Chief Judge
20                                                           UNITED STATES DISTRICT COURT

21

22

23

24

25

26

27

28




                                                     2
     Case 2:19-cv-00382-GMN-BNW Document 102 Filed 06/26/19 Page 3 of 3

 1                                     CERTIFICATE OF SERVICE

 2           I hereby certify that on June 26, 2019, I served a true and correct copy of the foregoing

 3    Joint Motion for Extension of Time to Reply to Plaintiff’s Response to City Defendants’ Joinder

 4    to Defendants Mario Rueda, Zach Yeoman and Jason Tullis’ Motion to Dismiss [Doc 63] and

 5    Defendant Jarod Barto’s Motion to Dismiss [Doc 64] through the CM/ECF system of the United

 6    States District Court for the District of Nevada (or, if necessary, by United States Mail at Las

 7    Vegas, Nevada, postage fully prepaid) upon the following:

 8
        Brian R. Reeve, Esq.                            Jenny L. Foley, Ph.D., Esq.
 9      CITY OF HENDERSON                               HKM EMPLOYMENT ATTORNEYS LLP
        240 Water Street                                1785 East Sahara Avenue, #300
10      P.O. Box 95050                                  Las Vegas, NV 89104
        Henderson, NV 89009-5050                        Attorneys for Plaintiff
11      Attorneys for Defendant
        City of Henderson
12
        Deanna L. Forbush                               Adam Levine, Esq.
13      CLARK HILL PLLC                                 LAW OFFICE OF DANIEL MARKS
        3800 Howard Hughes Parkway, #500                610 South Ninth Street
14      Las Vegas, NV 89169                             Las Vegas, NV 89101
        Attorneys for Defendant                         Attorneys for Defendants
15      Nathan Hannig                                   Mario Rueda, Zachery Yeoman and Jason
                                                        Tullis
16      Christian Gabroy, Esq.
        GABROY LAW OFFICES                              Mark P. Cook, Esq.
17      170 S. Green Valley Parkway, Suite 280          COOK & KELESIS, LTD.
        Henderson, NV 89012                             517 South Ninth Street
18      Attorneys for Defendant                         Las Vegas, NV 89101
        Cody Racine                                     Attorneys for Defendant
19                                                      Jarod Barto
20
                                                       /s/ Kelli Hansen
21                                                  __________________________________________
                                                    AN EMPLOYEE OF THE CITY OF LAS VEGAS
22

23

24

25

26

27

28




                                                      3
